On October 17,2002, the defendant was sentenced to the following: Count I: DUI, a felony: Thirteen (13) month commitment to the Department of Corrections, followed by a five (5) year suspended sentence; Count II: Theft, a felony: Ten (10) years in the Montana State Prison; Count III: Driving While License is Suspended/Revoked, a misdemeanor: Six (6) months in the Lewis and Clark County Jail, suspended; and Count IV: Forgery (Common Scheme), a felony: Twenty (20) years in the Montana State Prison, with five (5) years suspended. Count IV shall run consecutively to the sentence imposed for Count II. The sentence imposed for Count I shall ran consecutively to the sentence imposed for Count IV. The sentence imposed for Count III shall run concurrently with the sentence imposed for Count II.
On May 8, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Peter Bovingdon. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the *36sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 29th day of May, 2003.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive. The defendant’s sentences for Theft, a felony, and Forgery, a felony, would more appropriately be imposed as concurrent sentences rather than consecutive sentence.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to make the sentences for Counts II, III, and IV concurrent, rather than consecutive, to each other. Count I, however, will be consecutive to Counts II, III, and IV. The Division adds as a condition of probation or parole, condition number 30, as set forth on page 11 of the Pre-Sentence Investigation Report. The net affect will be that the defendant will have a sentence of 13 months to the Department of Corrections followed by a five (5) year suspended sentence; for concurrent Counts II, III, and IV, the defendant will have 20 years at the Montana State Prison, with five years suspended.
Done in open Court this 8th day of May, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Alt. Member, Hon. John W. Whelan.